           Case 5:20-cv-01069-JD Document 6 Filed 12/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

YASMANI CASTELLON FIGUEROA,                        )
                                                   )
                     Petitioner,                   )
                                                   )
v.                                                 )      Case No. CIV-20-01069-JD
                                                   )
WILLIAM BARR, Attorney General of                  )
the United States; MARC MOORE, U.S.                )
Ice Field Office Director for the Dallas           )
Field Office,                                      )
                                                   )
                     Respondents.                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Shon T. Erwin entered on November 9, 2020. [Doc. No. 5].

       As the Report and Recommendation notes, Petitioner Yasmani Castellon Figueroa

(“Petitioner”) alleges the United States Immigration and Customs Enforcement (“ICE”)

officials are detaining him unlawfully, and he seeks immediate release from the Moore

Detention Facility in Okmulgee, Oklahoma. [Doc. No. 1]. The Moore Detention Facility

is an ICE detention facility located within the territorial jurisdiction of the United States

District Court for the Eastern District of Oklahoma. [Doc. No. 5]. See also 28 U.S.C.

§ 116(b). As a result, the Report and Recommendation recommends the transfer of this

action to the United States District Court for the Eastern District of Oklahoma for all

further proceedings. [Doc. No. 5 at 3].

       Judge Erwin advised Petitioner that he may file an objection to the Report and

Recommendation with the Clerk of Court by November 30, 2020, and that failure to
          Case 5:20-cv-01069-JD Document 6 Filed 12/23/20 Page 2 of 2




timely object to the Report and Recommendation waives the right to appellate review of

both factual and legal issues contained in the Report and Recommendation. [Doc. No. 5

at 3]. See also 28 U.S.C. § 636.

       No objection to the Report and Recommendation was filed, and no extension of

time to object was requested. See Moore v. United States, 950 F.2d 656, 659 (10th Cir.

1991) (explaining that the Tenth Circuit’s “firm waiver rule” “provides that the failure to

make timely objection to the magistrate’s findings or recommendations waives appellate

review of both factual and legal questions”).

       With no objection being filed, the Court accepts, adopts, and affirms the Report

and Recommendation in its entirety, and finds that this case should be transferred to the

United States District Court for the Eastern District of Oklahoma.

       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 5] in its

entirety for the reasons stated therein. The Clerk of the Court is directed to TRANSFER

this matter to the United States District Court for the Eastern District of Oklahoma for all

further proceedings.

       IT IS SO ORDERED this 23rd day of December 2020.




                                             2
